Pacific Clean Technologies, Inc. (formerly Unseen Solar, Inc.) Unaudited Pro Forma Balance Sheet Pacific Clean Western Water Water Technologies, Inc. Consultants Inc. Pro Forma October 31, 2012 September 30, 2012 Adjustments Pro Forma ASSETS Current assets: Cash $- Trade receivables, net of $0 allowance for doubtful accounts - Other Property, Plant and Equipment, net of accumulated depreciationof $0 and $87,982 - Total Assets LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts Payable Accrued Liabilities Deferred tax liability - Line of credit - Obligations under capital leases - short term - Notes payable - third party Notes payable - related party Obligations under capital leases - long term - Total Liabilities Stockholder's equity (deficit) Preferred stock, 20,000,000 and 0 shares authorized at par value of $0.0001, no shares issued and outstanding - - - Common stock, 500,000,000 shares authorized at par value of $0.0001, 120,000,000 shares issued and outstanding - A Common stock, 1,000,000 shares authorized 140,000 issued and outstanding - A - Additional paid in capital - A Retained earnings/(deficit) A Total shareholders' equity (deficit) - Total liabilities and shareholders' equity (deficit) - See accompanying notes to the unaudited pro forma financial statements. Western Water Consultants, Inc. Unaudited Pro Forma Statement of Operations Pacific Clean Western Water Water Technologies, Inc. Consultants Inc. Pro Forma Nine Months Ended Nine Months Ended October 31, 2012 September 30, 2012 Adjustments Pro Forma Revenue Total Revenues $- Cost of sales - Gross profit - - Operating expenses Selling, General and Administrative Depreciation and Amortization expense - Total operating expenses - Other Income (Expense): Interest expense Income tax benefit - Net Income (Loss) before income taxes - Pro Forma Income Tax Expense (Benefit) - - C Pro Forma Net Income (Loss) Basic and diluted income (loss) per share Basic and diluted weighted average common shares outstanding See accompanying notes to the unaudited pro forma financial statements. Western Water Consultants, Inc. Unaudited Pro Forma Statement of Operations Pacific Clean Western Water Water Technologies, Inc. Consultants Inc. Pro Forma Year Ended Year Ended January 31, 2012 December 31, 2011 Adjustments Pro Forma Revenue Total Revenues $- Cost of sales - Gross profit - - Operating expenses Selling, General and Administrative B Depreciation and Amortization expense - Total operating expenses Other Income (Expense): Interest Expense Income Tax Expense - Net Income (Loss) before income taxes Pro Forma Income Tax Expense (Benefit) - - C Pro Forma Net Income (Loss) Basic and diluted income (loss) per share Basic and diluted weighted average common shares outstanding See accompanying notes to the unaudited pro forma financial statements. PACIFIC CLEAN TECHNOLOGIES, INC. (formerly Unseen Solar, Inc.) Notes to the Pro Forma Financial Statements (Unaudited) NOTE 1 – BASIS OF PRESENTATION The unaudited pro forma consolidated balance sheet as of September 30, 2012 (Western Water) & October 31, 2012 (Pacific Clean Technologies, Inc. (PCWT), formerly Unseen Solar, Inc.) and the unaudited pro forma condensed statements of operations for the years ended December 31, 2011 and January 31, 2012 and the nine month period ended September 30, 2012 and October 31, 2012 (Western Water and PCWT, respectively) are based on the unaudited balance sheets of Pacific Clean Water Technologies, Inc. and Western Water Consultants, Inc., respectively, as of September 30, 2012 and October 31, 2012, the audited statements of operations for the year ended December 31, 2011 and January 31, 2012 and the unaudited statements of operations for the nine months ended September 30, 2012 and October 31, 2012 combined with pro forma adjustments to give effect to the merger as if it occurred on the first day of the earliest period presented. These unaudited pro forma financial statements are provided for illustrative purposes and do not purport to represent what the combined companies’ financial position would have been if such transactions has occurred on the above mentioned dates. These statements were prepared based on accounting principles generally accepted in the United States. The use of estimates is required and actual results could differ from the estimates used. The Company believes the assumptions used provide a reasonable basis for presenting the significant effects directly attributable to the acquisition. NOTE 2 – PRO FORMA ADJUSTMENTS TO BALANCE SHEET AND STATEMENTS OF OPERATIONS A – To reflect the issuance of 180,000,000 shares of PCWT to the shareholders of Western Water in exchange for 100% of the outstanding stock of Western Water. B – To reflect the incremental increase of salary expense due to the employment agreement signed on October 1, 2012 to increase the base salary of the Company’s CEO and CFO to $240,000 per year. C – To reflect the additional tax expense or benefit to be incurred by the Company from being taxed as an S Corporation to being taxed as a C Corporation . For accounting purposes, the purchase transaction is being accounted for as a reverse acquisition. The transaction has been treated as a recapitalization of Western, with Western, whose shareholders and management took control of PCWT (the legal acquirer), considered the accounting acquirer.The combined entity was renamed Pacific Clean Water Technologies, Inc. subsequent to the business combination.
